Citation Nr: 0022344	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  95-32 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1945 to 
January 1947 and from September 1950 to September 1951. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

On a VA Form 9 that was apparently submitted at the veteran's 
March 21, 1995, hearing before a hearing officer at the RO, 
the veteran requested a Travel Board hearing.  A copy of that 
VA Form 9 was sent to the Board on September 21, 1995.

In November 1996, the Board remanded the case for further 
development, apparently having overlooked the Travel Board 
request as such was not mentioned in the remand.  The case 
was returned to the Board in December 1999.

In April 2000, following further review of the case, the 
Board wrote to the veteran to determine whether he still 
wanted a Travel Board hearing.  The letter advised that, if 
he failed to respond within 30 days, it would be assumed that 
he still wanted a Travel Board hearing.  The veteran has not 
responded.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The veteran should be scheduled for a 
Travel Board hearing and given adequate 
notice of the scheduled hearing.  See 
38 C.F.R. § 19.76 (1999).  

No inference should be drawn regarding the merits of the 
claim, and no action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 3 -


